Citation Nr: 1219053	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-01 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a low back disability, diagnosed as a lumbar strain and degenerative disc disease. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to January 1987 and from May 2004 to November 2005.  

This matter is on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This case was remanded by the Board in July 2011 for further development and is now ready for disposition.


FINDING OF FACT

The Veteran's low back disability has been characterized by complaints of pain and tenderness; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, x-ray evidence of arthritis with involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, or incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months have not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a low back disability, diagnosed as a lumbar strain and degenerative disc disease, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5237, 5242, 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, the Veteran's low back disability claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran submitted his own private evaluations regarding his low back disability.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, VA examinations with respect to the issue on appeal were provided in March 2007, November 2009 and August 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record as well as a full examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since this VA examination, and he has not contended otherwise.

Finally, it is noted that this appeal was remanded by the Board in July 2011 for further development.  Specifically, the RO was instructed to provide the Veteran with a VA examination in order to determine the extent of his service-connected low back disability and to request any additional treatment records that remained unacquired.  

The Board is satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran underwent a VA examination in August 2011 that the Board finds adequate for adjudication purposes.  Moreover, a letter was sent to the Veteran in July 2011, asking him if there was any additional evidence he would like to submit.  Although the Veteran did not respond to this request, the intent of the Remand has been met in this regard, as the Veteran was sent a letter.  Whether he responds is up to him.  Following that examination, the issue was then again considered by the RO, and a supplemental statement of the case was sent to the Veteran in February 2012.  Accordingly, the Board finds that the July 2011 Remand directives were substantially complied with and; thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  

The Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2011).
In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Here, the Veteran has disagreed with his initial 10 percent rating for his low back disability.  Disabilities of the spine are rated based on a general rating schedule pursuant to 38 C.F.R. § 4.71a (2011).  Thus, in order to warrant a rating in excess of 10 percent for DJD in the lumbar spine, the evidence must show:
* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; 
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees; 
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; 
* X-ray evidence of arthritis with involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations; or 
* Incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months (all 20 percent).
38 C.F.R. § 4.71a, DCs 5003, 5237, 5242, 5243.

The term "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 2, prior to DC 5243 (2011).  Additionally, an "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Note 1, following DC 5243 (2011).  

Any associated neurologic abnormalities including, but not limited to, bowel or bladder impairment, shall be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note 1, prior to DC 5243 (2011).
After a review of the evidence of record, the Board determines that an increased rating is not warranted.  First, the evidence does not indicate limitation of forward flexion greater than 30 degrees but not greater than 60 degrees or a combined range of motion of no greater than 120 degrees.  The Veteran displayed full range of motion at a December 2005 evaluation.  He underwent three VA examinations during the course of this appeal, where range of motion was not substantially limited.  For example, in March 2007, his forward flexion was 85 degrees, extension was 30 degrees, right and left flexion was 35 and 40 degrees, respectively, and rotation was 30 degrees in each direction.  His total range of motion was 250 degrees, although he did exhibit some pain in motion.  

At a November 2009 VA examination, the Veteran's range of motion was only slightly diminished from the previous examination.  On this occasion, flexion was 75 degrees, extension 25 degrees, left flexion was 35 degrees and right flexion was 30 degrees.  Rotation to the right and left was 30 and 35 degrees, respectively.  His total range of motion was 230 degrees.  Finally, at a third VA examination in August 2011, the Veteran's forward flexion was 81 degrees, extension was 15 degrees, lateral flexion was 30 degrees in both directions and rotation was 10 and 15 degrees to the right and left, respectively.  The total range of motion was 181 degrees.  Thus, while his range of motion was diminished since the prior VA examinations, it was still not so limited to warrant an increased rating.  

While the Veteran's range of motion was only minimally limited at these VA examinations, a private evaluation from February 2009 showed more severe limitation.  There, he complained of a "constant ache" in his lower back, but was able to walk a half of a mile or more.  Upon examination, his gait was normal, but his range of motion was limited to 30 degrees of flexion and 5 degrees of extension.  

The Board recognizes that the limitation of motion from the February 2009 exam is substantial, and supports the Veteran's contention that he is entitled to a rating higher than the one he currently receives.  However, when viewing the evidence in its totality, it does not appear that these February 2009 results represent the Veteran's actual impairment.  Specifically, the results of the February 2009 evaluation were significantly contradicted by the results of the two subsequent VA examination, the earlier of which was only ten months later.  Moreover, there is no indication that the measured range of motion in February 2009 reliably accurate, as the method of measurement is unknown.  See, e.g., 38 C.F.R. § 4.46 (use of a goniometer when measuring limitation of motion is "indispensable").  

To be clear, the limited ranges of motion observed in February 2009 cannot be completely discounted.  However, observed limited ranges of motion on this single occasion are not enough to outweigh the other evidence of record, to include the two subsequent VA examinations, both of which indicated only minimal impairment.  Therefore, an increased rating is not warranted based on limitation of motion.  

The evidence also does not indicate muscle spasm or guarding that is severe enough to cause an abnormal gait or spinal contour, nor does it show x-ray evidence of arthritis or incapacitating episodes having duration of at least two weeks, but less than four weeks, during the past 12 months.  Specifically, in December 2005, the Veteran's spine was observed to be nontender throughout, and he was able to walk on his heels and toes.  At the March 2007 VA examination, the Veteran indicated that he could walk less than half of a mile.  While an x-ray did indicate sacralization at the L5 vertebra, it did not appear that there were 2 or more joint groups affected.  Moreover, he did not claim to have experienced any incapacitating episodes.  At his private evaluation in February 2009, the Veteran stated that he could walk a half of a mile or more and his back was tender.  However, his gait was normal and he could walk heel-to-toe bilaterally.  Although the evaluating physician diagnosed degenerative disc disease in the spine, there was no indication that there was two or more joint groups involved or that there have been any incapacitating episodes.  

At the November 2009 VA Examination, there was no weakness or tenderness noted in the spine.  While his pain was distributed mostly to the right side of the spine, he was still able to walk without assistance.  Finally, at his most recent VA examination in August 2011, the Veteran stated that he had "gradually increasing low back pain" with a daily dull ache.  He has also had episodic flare-ups approximately once a month.  However, his posture was normal and, although an abnormal gait was observed, the examiner noted that this was due to his knee disorder rather to a back disorder.  There was no history of incapacitating episodes.  Therefore, an increased rating is also not warranted on this basis. 

When considering the above factors, the Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  However, an increased evaluation for the Veteran's service-connected low back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the 10 percent rating already assigned.  

With regard to the VA examinations, the Board notes none of them specifically list the point at which pain begins during range of motion testing.  However, there is other information contained within each of these examinations in order to understand the effect of pain on his daily functioning.  For example, at the November 2009 VA examination, the examiner noted that the Veteran was able to walk unassisted and was able to do his occupation.  

Additionally, based on the VA examiners' observations, the Veteran's pain appears to be present throughout range of motion, as opposed to pain that additionally limits such motion.  In such cases, the Court has clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Specifically, the Court discounted the notion that the highest disability ratings are warranted under the applicable diagnostic codes where pain is merely evident, as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  The evidence indicates that this is the situation here.  

The Board also notes the comments of a in May 2009, who noted that the Veteran's pain was "out of proportion to his physical examination and x-rays."  Such observations undermine the validity of the Veteran's reports of pain.  Given these factors, the Board determines that the effect of this symptomatology is contemplated in the currently assigned 10 percent disability evaluation.
The Board has also considered whether a separate evaluation is warranted for any associated neurological abnormality.  Under 38 C.F.R. § 4.71(a), any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, is also to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a) (2011).  However, a separate evaluation is not warranted due to his low back disability, as neurological abnormalities have not been shown.  Specifically, at his March 2007 VA Examination, the Veteran's sensory and motor functioning, as well as deep tendon reflexes, were all normal.  At his private February 2009 evaluation, he noted that he had experienced some radiating pain down the right leg in the past, but not currently.  Again, his motor strength was substantially normal in all extremities, and sensation was grossly intact.  

At the November 2009 VA examination, the Veteran's sensory functioning was again normal to pain, temperature and touch.  Motor strength was normal, as were deep tendon reflexes.  His VA examination in August 2011 was substantially the same, with normal motor functioning and reflexes.  The Veteran also denied a history of bladder or fecal incontinence, and also denied any numbness or weakness in the extremities.  Therefore, a separate evaluation is not warranted based on any neurological disorders

The Board has also considered the Veteran's statements that his disability is worse than the 10 percent rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of a low back disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's symptoms were applied to the applicable rating criteria, general counsel opinions, and case law.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's low back disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell, 9 Vet. App. at 338-9.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, according to his VA examination in August 2011, he is currently employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.


ORDER

An initial rating in excess of 10 percent for a low back disability, diagnosed as a lumbar strain and degenerative disc disease, is denied. 


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


